Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant asserts that Namiranian does not teach limitations of claim 1

The examiner respectfully disagrees with applicant’s argument. As stated in the final office action sent on 02/02/2021.
The reference Namiranian (U.S Pub. No 2019/0028884 A1) teaches all the limitations of claim 1, in particular, the reference teaches detecting deletion of an eSIM from a mobile device ([0036] lines 4-8); 
accessing definitions of predefined scenarios indicative of unintentional deletions of eSIMs ([0025] lines 1-17: SM-DP+ may identify the eSIM profile 108 that is deleted by an ICCID of the eSIM profile , [0038] lines 3-7: the billing function 114 may determine whether the eSIM profile is active or inactive for billing a subscriber, Fig 3 #310); 
analyzing the detected deletion, using the definitions, to determine that the detected deletion is unintentional ([0039] lines 1-7: billing function 114 determines that the eSIM profile is active for billing the subscriber, Fig 1 #102 and # 104, [0029] lines 6-18: SM-DP+ may use the EID of the eUICC 106 to search the available pool of eSIM … in which the deletion of the eSIM profile 108 was accidental, the SM-DP+ may locate such an eSIM profile ); and causing a proactive care action to be performed to address the unintentional deletion of the eSIM from the mobile device ([0045] lines 3-22, subscription management service 110 may send the particular eSIM profile to the user device 104 for installation in the eUICC 106, Fig 5 # 512).



The applicant argues with respect to claim 16 that Kruis, does not even relate to a situation when the detected deletion is unintentional, and thus cannot meet applicant's further claimed technique.
 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the combination of Namiranian and Kruis teaches the limitations of claim 16 in particular Namiranian teaches analyzing the detected deletion, using the definitions, to determine that the detected deletion is unintentional ([0039] lines 1-7: billing function 114 determines that the eSIM profile is active for billing the subscriber, Fig 1 #102 and # 104, [0029] lines 6-18: SM-DP+ may use the EID of the eUICC 106 to search the available pool of eSIM … in which the deletion of the eSIM profile 108 was accidental, the SM-DP+ may locate such an eSIM profile ); and causing a proactive care action to be performed to address the unintentional deletion of the eSIM from the mobile device ([0045] lines 3-22, subscription management service 110 may send the particular eSIM profile to the user device 104 for installation in the eUICC 106, Fig 5 # 512). 
Also, regarding claim 16, Namiranian teaches the non-transitory computer readable medium of claim 1([0032] lines 1-3, [0033] lines 2-10), Namiranian does not teach wherein when the detecting the deletion of the eSIM from the mobile device includes detecting a command to delete the eSIM from the mobile device,
 then the proactive care action includes at least temporarily preventing deletion of eSIM from the mobile device. 
However, Kruis teaches wherein when the detecting the deletion of the eSIM from the mobile device includes detecting a command to delete the eSIM from the mobile device (([0122] lines 1-6: delete service request from mobile device, [0123] lines 14 – 16: initiates deletion of the service at the mobile device).),
 then the proactive care action includes at least temporarily preventing deletion of eSIM from the mobile device ([0123] lines 2-4 , [0125] lines 2-5).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Namiranian to incorporate the teachings of Kruis to demonstrate the detection of the deletion command. 
One of ordinary skill in the art would have been motivated to make this modification in order to avoid making permanent changes to a device that would negatively affect the user without alerting them ([0125] lines 2-5).
Thus the references meet applicant's further claimed technique. 

/K.T.F./Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411